United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 21-5199                                                September Term, 2021
                                                                      1:21-cv-02235-UNA
                                                      Filed On: January 18, 2022
R. L. Brooks, Jr.,

              Appellant

       v.

United States Department of Justice,

              Appellee


            ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA


       BEFORE:       Millett and Wilkins, Circuit Judges, and Sentelle, Senior Circuit
                     Judge

                                    JUDGMENT

        This appeal was considered on the record from the United States District Court
for the District of Columbia and on the brief filed by appellant. See Fed. R. App. P.
34(a)(2); D.C. Cir. Rule 34(j). Upon consideration of the foregoing, and appellant’s
motion to amend, it is

        ORDERED AND ADJUDGED that the district court’s August 27, 2021 order be
affirmed. Appellant has not shown that the district court erred in concluding that his
complaint did not contain a short and plain statement of the claim showing that he is
entitled to relief. See Fed. R. Civ. P. 8(a). Because the complaint was dismissed
without prejudice, appellant may refile a new complaint in district court that complies
with the requirements of Federal Rule of Civil Procedure 8(a). It is

        FURTHER ORDERED that the motion to amend be denied without prejudice to
filing a new complaint in district court.
                 United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 21-5199                                                September Term, 2021

        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk
is directed to withhold issuance of the mandate herein until seven days after resolution
of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App.
P. 41(b); D.C. Cir. Rule 41.

                                       Per Curiam


                                                         FOR THE COURT:
                                                         Mark J. Langer, Clerk

                                                 BY:     /s/
                                                         Daniel J. Reidy
                                                         Deputy Clerk




                                          Page 2